IDEAS THAT COMMUNICATE June 29, 2010 Larry Spirgel Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549 RE:Teltronics, Inc. Form 10-K for the Year Ended December 31, 2009 Filed March 24, 2010 Form 10-Q for the period ended March 31,2 010 Filed May 17, 2010 File No. 000-17893 Supplemental Response filed May 28, 2010 Dear Mr. Spirgel: We have received your supplemental response dated June 3, 2010.We understand that the purpose of the review is to assist us in complying with applicable disclosure requirements and are providing a response to your request for additional information concerning our Form 10-K for the Year Ended December 31, 2009 and Form 10-Q for the first quarter Ended March 31 2010. Item 7. Management’s Discussion and Analysis of Financial Condition, page 11: 1. Teltronics, Inc. reviewed its 10-K and 10-Q disclosures under Item 7, Management’s Discussion and Analysis of Financial Condition (“MD&A”) and respectfully points out that the Company has included an MD&A section in both its 10-K and 10-Q for the first quarter ended March 31, 2010. As stated in its 10-K:“The Company’s management implemented plans during 2008 to increase gross margin and decrease operating costs.These plans were successful and the Company continues to see efficiencies in operating expenses due to the cuts made in 2008.The Company has plans to continue its efforts to increase sales and gross profits to ensure it is successful in meeting all the financial covenants associated with the Company’s credit facility as described in Note 6.Should these plans not meet management’s objectives the Company may need to raise additional funds through debt or equity offerings.There can be no assurance as to the availability of any needed funding and, if available, that the source of funds would be available on terms and conditions acceptable to management.” As stated in the first quarter 10-Q:“The Company’s management implemented plans during 2008 to increase gross margin and decrease operating costs.These plans were successful during 2009 and the Company is continually looking for further efficiencies in operating expenses to manage profitability.The Company has plans to continue its efforts to increase sales and diversify its customer base.The Company is currently in the process of seeking alternate financing as well as obtaining additional capital which will strengthen its working capital and give the Company funds to market its current product line to increase revenues.There are no assurances that the Company will be successful in obtaining alternate financing or raising additional capital.” Responsive to your specific questions regarding the MD&A, the Company will include the following in its future filings: 1.A caption at the end of each MD&A titled “General” to include the Company’s general statements and analysis of the Company’s current and future operations and financial condition. 2.The MD&A will include the level of detail that may have been included with respect to any press release with respect to past and future operations during the period being reported. 2. The disclosure in Form 10-K regarding the rights of the holders of the Series B Preferred Stock to elect a majority of the Board of Directors states that the rights apply only if “the Company is in arrears on four quarterly dividend payments….”Enclosed for your information is a copy of Section 4 of the Certificate of Designations Establishing the Series B Preferred Stock filed with the Secretary of State of the State of Delaware on February 24, 1998.Paragraph 4 ( c ) of the Certificate of Designations makes clear that dividend arrears are considered only if “any such dividend has not been paid in full.” Historical dividend arrears are not considered unless unpaid in full.The practice since inception of never having more than three quarterly dividends not paid at any time reflects the likelihood that the Company will not have four quarterly dividends not paid in full at any time. A representative of the Series B Preferred is and has been a member of the Board of Directors since November 2005 and has never expressed a contrary interpretation of paragraph 4 (c) of the Certificate of Designations. 3. The Series C Preferred Stock is held by an entity controlled by three members of the Board of Directors and deferment of payment of dividends under the Series C Preferred Stock has been extended to the Company by the holder in each of the years the Series C Stock has been held by the entity.Discussions have been held with the holder of the Series C Preferred Stock with respect to continued future deferrals of dividends until such time as the Company may be able to restructure or redeem the Series C Preferred Stock with no assurance that the Company will be able to secure the financing that would be required in order to redeem the Series C Preferred Stock in whole or in part. Sincerely, /s/ Ewen R. Cameron
